623 So. 2d 1192 (1993)
Leonard WILKERSON, Appellant,
v.
Sandra Lee WILKERSON, Appellee.
No. 92-2450.
District Court of Appeal of Florida, Fifth District.
August 6, 1993.
Rehearing Denied September 13, 1993.
Nancy Y. Smith of Brinson, Smith, Smith, Lewis & Starr, P.A., Kissimmee, for appellant.
Andrea L. Cain and Donald P. Ewald of Cain & Ewald, P.A., Orlando, for appellee.
DIAMANTIS, Judge.
Leonard Wilkerson (the husband) appeals the portions of the trial court's final order which award Sandra Wilkerson (the wife) $2500 per month permanent alimony and attorney's fees. We affirm in part and reverse in part.
The wife receives $2500 per month in alimony and $1,725 per month in child support. The wife received one-half of the parties' $450,000 in assets, many of which are liquid. Also, in order to equalize the property distribution, the parties agreed that the husband will pay the wife $1000 per month for 28 months, with a final payment of $998.97. The wife is capable of earning approximately $9,000 a year. Given the earning ability of the husband, which is approximately $120,000 to $140,000 a year, the length of the marriage, the fact that the wife is recovering from Hodgkins disease, and the other factors properly considered by the trial court, we find no abuse of discretion on the part of the trial court in awarding permanent alimony in the amount of $2500 per month. See Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980).
We conclude, however, that, in light of the payments which the husband is making to the wife, the fact that the husband is paying the parties' MasterCard indebtedness which exceeds $5300, and the liquid assets which the wife has received, the parties herein are equally able to pay their attorneys and, therefore, the trial court abused its discretion in awarding attorney's fees to the wife. Accordingly, we reverse the award of attorney's fees. See Bloodwell v. Bloodwell, 508 So. 2d 771 (Fla. 5th DCA 1987).
AFFIRMED in part; REVERSED in part.
GOSHORN and GRIFFIN, JJ., concur.